Ethridge, J.,
delivered the opinion of the court.
The appellant, a corporation, was organized under the laws of Mississippi after the passage of chapter 183, Laws of 1918, and filed a petition with the auditor of public accounts for, a certificate of exemption under Laws of 1918, chapter 183', on the ground that it was a factory for the manufacture of brick and entitled under the law to an exemption from taxes for a period of five years. The auditor referred the application to the attorney-general, who held that brick factories were not exempt, whereupon the application was denied, and mandamus was filed to compel the auditor to issue such certificate.
The pertinent part of chapter 183, Laws of 1918, reads as follows:
“The following property, and no other,.shall be exempt from taxation, to wit:
“All wood distillation plants for the manufacture of wood alcohol, acetate of lime, acetone and other by-products from wood waste, all shipyards, factories and plants working cotton, cement, cement plaster, and lime, rock *857and stone, jute and ramie wool, silks, furs and metals or for manufacturing machinery or instruments or articles in a finished state, or for making wagons, automobiles, carriages, buggies, furniture, clothing or shoes; all packing plants and factories engaged in packing farm products into food products for human beings, and all creameries.”
In the case of Greenville Ice & Coal Co. v. City of Greenville, 69 Miss. 86, 10 So. 574, the court construing a somewhat similar statute held that the rule ejusdem generis be applied, and held that ice did not come within the purview of the statute and was not exempt. It was also held that the statute was construed strictly against exemption from taxation or other public burdens, and that the party must come strictly within the statute allowing the ex-emptionist to obtain an exemption. Since that decision the attorney-general’s office, whose duty it is uüder the law to advise the auditor and other state officers, has constantly applied the rule there announced.
We do not think that a plant for the manufacture of brick comes within the purview of the statute. The court below held the same view, and the judgment is affirmed.

Affirmed.